DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-13, and 19-20 of U.S. Patent No. 10,600,548 in view of Kiuchi et al. [U.S. Pub. No. 2011/0205007].
Regarding Claim 1, U.S. Patent No. 10,600,548 of claims 1 and 7 shows a fluid-cooled magnetic element, comprising: a first electrically conductive coil, having a first annular surface and a second annular surface; a first spacer having a first flat face and a second flat face, the first flat face being separated from the first annular surface by a first gap.

U.S. Patent No. 10,600,548 does not show the first spacer being electrically insulating.
Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 14-15 with teachings from Figs. 1-12), a first spacer (28, BE, Paragraph [0002]), the first spacer being electrically insulating (Paragraph [0047]), a fluid inlet (see Fig. 1, Paragraph [0037]); and a fluid outlet (see Fig. 1, Paragraph [0037]), wherein a fluid path (F1, F2, F3) extends from the fluid inlet to the fluid outlet through the first gap (see Figs. 1-15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spacer being electrically insulating as taught by Kiuchi et al. for the device as disclosed by U.S. Patent No. 10,600,548 to facilitate insulation to prevent shorting of adjacent coils and achieve cooling efficiency to prevent overheating.
Regarding Claim 4, U.S. Patent No. 10,600,548 of claim 3 shows the claimed limitations.
Regarding Claim 8, U.S. Patent No. 10,600,548 of claim 12 shows a fluid-cooled magnetic element, comprising: a plurality of electrically conductive coils; and a plurality of electrically spacers, each of the spacers being between a respective pair of adjacent coils of the plurality of coils, each of the plurality of coils including a face-wound electrical conductor and having a first inner end and a first outer end.
U.S. Patent No. 10,600,548 does not show a plurality of electrically insulating spacers.
Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 1-15 with teachings from Figs. 1-12) having a plurality of electrically insulating spacers a first spacer (18A, 20A, 18B, 20B, 28, 30A, 30B, BE, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of electrically insulating spacers a first spacer as taught by Kiuchi et al. for the device as disclosed by U.S. Patent No. 10,600,548 to 
Regarding Claims 15-16, U.S. Patent No. 10,600,548 of claims 19-20 shows the claimed limitations.

Claim 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,600,548 in view of Kiuchi et al. [U.S. Pub. No. 2011/0205007] and Evrard et al. [U.S. Patent No. 5,130,687].
Regarding Claim 17, U.S. Patent No. 10,600,548 of claim 21 shows a fluid-cooled magnetic element, comprising: a plurality of electrically conductive coils; a plurality of electrically spacers; a fluid inlet; and a fluid outlet, each of the spacers being between two adjacent coils of the plurality of coils, each of the coils including a face-wound electrical conductor, each of the coils having two annular surfaces, an annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap, wherein a fluid path extends from the fluid inlet to the fluid outlet through the gap.
U.S. Patent No. 10,600,548 does not show a plurality of electrically insulating spacers, each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap, wherein a respective fluid path extends from the fluid inlet to the fluid outlet through each of the gaps.
Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 1-15 with teachings from Figs. 1-12) having a plurality of electrically insulating spacers a first spacer (18A, 20A, 18B, 20B, 28, 30A, 30B, BE, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of electrically insulating spacers a first spacer as taught by Kiuchi et al. for the device as disclosed by U.S. Patent No. 10,600,548 to 
U.S. Patent No. 10,600,548 in view of Kiuchi et al. does not show each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap, wherein a respective fluid path extends from the fluid inlet to the fluid outlet through each of the gaps.
Evrard et al. shows (Figs. 1-3) each annular surface of each of the coils (2) being separated from an adjacent face of an adjacent spacer (4) by a gap (10) and wherein a respective fluid path (Col. 2, Lines 10-15) extends from the fluid inlet (one end at element 7) to the fluid outlet (another end opposite element 7) through each of the gaps (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Evrard et al. for the device as disclosed by U.S. Patent No. 10,600,548 in view of Kiuchi et al. to facilitate cooling to prevent overheating (Col. 2, Lines 10-15).

Claim 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,600,548 in view of Kiuchi et al. [U.S. Pub. No. 2011/0205007] and Shinohara et al. [JP 60-033082].
Regarding Claim 17, U.S. Patent No. 10,600,548 of claim 21 shows a fluid-cooled magnetic element, comprising: a plurality of electrically conductive coils; a plurality of electrically spacers; a fluid inlet; and a fluid outlet, each of the spacers being between two adjacent coils of the plurality of coils, each of the coils including a face-wound electrical conductor, each of the coils having two annular surfaces, an annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap, wherein a fluid path extends from the fluid inlet to the fluid outlet through the gap.

Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 1-15 with teachings from Figs. 1-12) having a plurality of electrically insulating spacers a first spacer (18A, 20A, 18B, 20B, 28, 30A, 30B, BE, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of electrically insulating spacers a first spacer as taught by Kiuchi et al. for the device as disclosed by U.S. Patent No. 10,600,548 to facilitate insulation to prevent shorting of adjacent coils and achieve cooling efficiency to prevent overheating.
U.S. Patent No. 10,600,548 in view of Kiuchi et al. does not show each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap, wherein a respective fluid path extends from the fluid inlet to the fluid outlet through each of the gaps.
Shinohara et al. shows (Fig. 8) each annular surface of each of the coils (9) being separated from an adjacent face of an adjacent spacer (10) by a gap (element 14 and white portion/area within element 13) and wherein a respective fluid path (refrigerant, see English translation) extends from the fluid inlet (16) to the fluid outlet (17) through each of the gaps (see Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Shinohara et al. for the device as disclosed by U.S. Patent No. 10,600,548 in view of Kiuchi et al. to allow .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. [U.S. Pub. No. 2011/0205007] in view of Kiuchi et al. [U.S. Pub. No. 2009/0261933] (hereinafter as “Kiuchi ‘007”).
Regarding Claim 1, Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 14-15 with teachings from Figs. 1-12), comprising:
a first electrically conductive coil (8B), having a first annular surface (top surface of element 8B) and a second annular surface (bottom surface of element 8B);
a first spacer (28, BE, Paragraph [0002]), the first spacer being electrically insulating (Paragraph [0047]) and having a first flat face (bottom surface of element 28, BE) and a second flat face (top surface of element 28, BE), the first flat face being separated from the first annular surface (bottom surface of element 28, BE separated from top surface of element 8B) by a first gap (first gap formed by BG of element 28);

a fluid outlet (see Fig. 1, Paragraph [0037]),
wherein a fluid path (F1, F2, F3) extends from the fluid inlet to the fluid outlet through the first gap (see Figs. 1-15).
In addition, Kiuchi ‘007 clearly show (Figs. 1-8) a first electrically conductive coil (second layer of element 2a having element 2), having a first annular surface (top surface of element 2 being circular wire into an oval shape, Paragraph [0021]) and a second annular surface (bottom surface of element 2 being circular wire into an oval shape, Paragraph [0021]) and a first spacer (13), the first spacer being electrically insulating (Paragraph [0028]) and having a first flat face (bottom surface of element 13) and a second flat face (top surface of element 13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first electrically conductive coil, having a first annular surface and a second annular surface and a first spacer, the first spacer being electrically insulating and having a first flat face and a second flat face as taught by Kiuchi ‘007 for the device as disclosed by Kiuchi et al. to have a compact design to reduce manufacture size and weight while facilitating cooling (Paragraph [0009]).
Regarding Claim 2, Kiuchi ‘007 shows the first electrically insulating spacer (13) is a first sheet (Paragraph [0028]).
Regarding Claim 3, Kiuchi et al. shows the first coil (8B) is a hollow cylindrical coil (see Figs. 1-15), the fluid-cooled magnetic element further comprising a second hollow cylindrical coil (8A), the second coil (8A) having a first annular surface (bottom surface of element 8A) forming a second gap (second gap formed by BG of element 28) with the second flat face (top surface of element 28, BE) of the first spacer (28, BE).
Kiuchi ‘007 also shows the first coil (second layer of element 2a having element 2) is a hollow cylindrical coil (see Figs. 1-8, Paragraph [0021]), the fluid-cooled magnetic element further comprising a second hollow cylindrical coil (first layer of element 2a having element 2), .

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 as applied to claims 1 and 3 above, and further in view of Wu Li [U.S. Pub. No. 2015/0221430].
Regarding Claim 2, Kiuchi et al. in view of Kiuchi ‘007 shows the claimed invention as applied above.
In addition, Wu Li shows the first electrically insulating spacer (16) is a first sheet (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first electrically insulating spacer is a first sheet as taught by Wu Li for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 to have a compact design to facilitate insulation to prevent shorting of adjacent coils.
Regarding Claim 4, Kiuchi et al. in view of Kiuchi ‘007 shows the claimed invention as applied above but does not show the first coil has an outer end and an inner end, and the second coil has an outer end and an inner end connected to the inner end of the first coil, and wherein a contribution to a magnetic field at the center of the first coil, from a current flowing through both coils in series, is in the same direction as a contribution to the magnetic field from the current flowing through the second coil.
Wu Li shows a device (Figs. 1-4) teaching and suggesting the first coil (14) has an outer end (outer end of element 14) and an inner end (inner end of element 14), and the second coil (13) has an outer end (outer end of element 13) and an inner end (inner end of element 13) connected to the inner end of the first coil (see Figs. 1-4), and wherein a contribution to a magnetic field at the center of the first coil, from a current flowing through both coils in series (Paragraph [0036]), is in the same direction (Paragraph [0038]) as a contribution to 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil has an outer end and an inner end, and the second coil has an outer end and an inner end connected to the inner end of the first coil, and wherein a contribution to a magnetic field at the center of the first coil, from a current flowing through both coils in series, is in the same direction as a contribution to the magnetic field from the current flowing through the second coil as taught by Wu Li for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 to support the formation of coil assemblies of selected number of layers to achieve desirable inductance values based on design requirements (Paragraph [0013]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Wu Li as applied to claim 4 above, and further in view of Combette [U.S. Patent No. 5,073,734].
Regarding Claim 5, Kiuchi et al. in view of Kiuchi ‘007 and Wu Li shows the claimed invention as applied above but does not show a plurality of pairs of coils including the first coil and the second coil; a plurality of active spacers including the first spacer; and a plurality of passive spacers, each of the active spacers having two flat faces and being between the two coils of a pair of coils of the plurality of pairs of coils, one coil of the pair of coils being on one of 
Combette shows a cooling device (Figs. 1-6) teaching and suggesting a plurality of pairs of coils (5a, 5b) including the first coil (5a) and the second coil (5b); a plurality of active spacers (elements 9b between elements 5 where elements 7a, 7b are connected, see Figs. 1-6) including the first spacer (9b); and a plurality of passive spacers (element 9a or elements 9b between elements 5 where elements 7a, 7b are not connected, see Figs. 1-6), each of the active spacers having two flat faces (see Figs. 1-6, elements 9b have two flat faces) and being between the two coils (5a, 5b) of a pair of coils of the plurality of pairs of coils (see Figs. 1-6), one coil of the pair of coils being on one of the flat faces (see Figs. 1-6, element 5 with element 7a being on one of the flat faces of element 9b), and the other coil of the pair of coils being on the other flat face (see Figs. 1-6, element 5 with element 7b being on the other flat face of element 9b), and each of the passive spacers being between a coil of one pair of coils and a coil of another pair of coils (see Figs. 1-6, element 9a or 9b between a coil 5 of one pair of coils not connected with elements 7a, 7b and element 9a or 9b between a coil 5 of another pair of coils not connected with elements 7a, 7b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of pairs of coils including the first coil and the second coil; a plurality of active spacers including the first spacer; and a plurality of passive spacers, each of the active spacers having two flat faces and being between the two coils of a pair of coils of the plurality of pairs of coils, one coil of the pair of coils being on one of the flat faces, and the other coil of the pair of coils being on the other flat face, and each of the passive spacers being between a coil of one pair of coils and a coil of another pair of coils as taught by Combette for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Wu Li to facilitate insulation to prevent shorting of adjacent coils and achieves better cooling and improves output (Col. 1, Lines 49-53).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Wu Li as applied to claim 4 above, and further in view of Shinohara et al. [JP 60-033082] and Camilli [U.S. Patent No. 3,028,566].
Regarding Claim 6, Kiuchi et al. shows a plurality of active spacers including the first spacer (28 and see Fig. 5, elements 20A, 18B);
a plurality of passive spacers (30A, 30B); and
a core portion (3), within the first coil and/or the first spacer (see Figs. 1-15), wherein a spacer of the plurality of active spacers and the plurality of passive spacers has two parallel, flat faces (see Figs. 1-15).
Kiuchi ‘007 also shows a plurality of active spacers including the first spacer (first two layers of elements 13 of element 12, see Figs. 1-8);
a plurality of passive spacers (remainder layers of elements 13 of element 12, see Figs. 1-8); and
a core portion (1), within the first coil and/or the first spacer (see Figs. 1-8), wherein a spacer of the plurality of active spacers and the plurality of passive spacers has two parallel, flat faces (see Figs. 1-8, Paragraph [0028]).
Kiuchi et al. in view of Kiuchi ‘007 and Wu Li does not show a fluid passage between the two faces, and wherein the fluid path further extends through a third gap, the third gap being a radial gap between the core portion and the first coil and/or the first spacer.
Shinohara et al. shows a device (Fig. 8) teaching and suggesting a plurality of active spacers including the first spacer (10), a plurality of passive spacers (other elements 10 at other elements 1, see Fig. 8), a fluid passage (15) between the two faces (element 15 is between two faces of element 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a fluid passage between the two faces as taught by 
Kiuchi et al. in view of Kiuchi ‘007, Wu Li, and Shinohara et al. does not show the fluid path further extends through a third gap, the third gap being a radial gap between the core portion and the first coil and/or the first spacer.
Camilli shows a device (Fig. 1) teaching and suggesting the fluid path further extends through a third gap (40), the third gap being a radial gap between the core portion (10) and the first coil (20) and/or the first spacer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the fluid path further extends through a third gap, the third gap being a radial gap between the core portion and the first coil and/or the first spacer as taught by Camilli for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Wu Li, and Shinohara et al. to improve cooling between the core and coil to prevent overheating (Col. 1, Lines 9-12).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Wu Li, Shinahara et al., and Camilli as applied to claim 6 above, and further in view of Hansen et al. [U.S. Patent No. RE. 36,787].
Regarding Claim 7, Kiuchi et al. in view of Kiuchi ‘007, Wu Li, Shinahara et al., and Camilli shows the claimed invention as applied above but does not show a core comprising the core portion, the core having a channel, wherein a fluid path extends from the fluid inlet to the fluid outlet through the channel.
Hansen et al. shows a device (Figs. 1-3) teaching and suggesting a core (10) comprising the core portion (12), the core having a channel (14), wherein a fluid path extends from the fluid inlet (22) to the fluid outlet (24) through the channel (see Figs. 1-3, Col. 2, Lines 48-67).
.

Claims 8-9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette [U.S. Patent No. 5,073,734] in view of Wu Li [U.S. Pub. No. 2015/0221430] (for better illustration).
Regarding Claim 8, Combette shows a fluid-cooled magnetic element (see Figs. 1-6), comprising:
a plurality of electrically conductive coils (5a, 5b); and
a plurality of electrically insulating spacers (9a, 9b, Col. 2, Lines 8-21, Abstract, claim 1), each of the spacers (9a, 9b) being between a respective pair of adjacent coils of the plurality of coils (see Figs. 1-6),
each of the plurality of coils (5a, 5b) including a face-wound electrical conductor (elements 5a, 5b are coil disks, Col. 5, Lines 49-66, see Figs. 1-6) and having a first inner end (a structure of coil disks will have an inner end, Col. 5, Lines 49-66, see Figs. 1-6) and a first outer end (7a, 7b).
For better illustration, Wu Li shows an inductor (Figs. 1-4) teaching and suggesting each of the plurality of coils (13, 14) including a face-wound electrical conductor (see Figs. 1-4) and having a first inner end (inner ends of elements 13, 14) and a first outer end (outer ends of elements 13, 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first inner end and a first outer end as taught by Wu 
Regarding Claim 9, Combette in view of Wu Li shows each of the coils is a hollow cylinder having two parallel annular surfaces (see Figs.1-6 of Combette and see Figs. 1-4 of Wu Li). Wu Li shows each of the spacers (16) is a sheet (Paragraph [0041]) having two flat, parallel faces (see Figs. 1-4, element 16 is a sheet having two flat, parallel faces).
Regarding Claim 14, Wu Li shows each pair of coils (13, 14) that are connected together at their respective inner ends (see Figs. 1-4) includes a single continuous conductor (see Figs. 1-4, Paragraph [0035]) including the respective face-wound electrical conductors of the coils of the pair of coils (see Figs. 1-4).
Regarding Claim 16, Wu Li shows a first terminal (11); a second terminal (12); and a third terminal (21 or 22); and comprising: a first winding (10) having a first end (P1) connected to the first terminal (11) and a second end (P2 of element 10) connected to the second terminal (12), and including a first coil (13) of the plurality of coils and a second coil (14) of the plurality of coils, the first coil and the second coil being connected in series (Paragraph [0036]); and a second winding (20) having a first end (P3) connected to the third terminal (22) and a second end (P2 of element 20), and including a third coil (231, 232) of the plurality of coils and a fourth coil (241, 242) of the plurality of coils, the third coil and the fourth coil being connected in series (see Fig. 3, Paragraphs [0044], [0036]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette in view of Wu Li as applied to claim 8 above, and further in view of Kiuchi et al. [U.S. Pub. No. 2009/0261933].
Regarding Claim 9, Combette in view of Wu Li shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the spacers is a sheet having two flat, parallel faces as taught by Kiuchi et al. for the device as disclosed by Combette in view of Wu Li to have a compact design to reduce manufacture size while facilitating insulation to prevent shorting of adjacent coils (Paragraph [0028]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette in view of Wu Li as applied to claim 8 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 15, Combette in view of Wu Li shows the claimed invention as applied above but does not show an outer end of a first coil of the plurality of coils is connected to an outer end of a second coil of the plurality of coils by a first bus bar.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting an outer end of a first coil (end of element 51a) of the plurality of coils (51a, 51b) is connected to an outer end of a second coil (end of element 51b) of the plurality of coils by a first bus bar (73c, Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an outer end of a first coil of the plurality of coils is connected to an outer end of a second coil of the plurality of coils by a first bus bar as taught by Suzuki et al. for the device as disclosed by Combette in view of Wu Li to conduct electricity to adjacent coils to obtain desirable inductance values based on design requirements.

Claims 8-9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. [U.S. Pub. No. 2009/0261933] in view of Wu Li [U.S. Pub. No. 2015/0221430].
Regarding Claim 8, Kiuchi et al. shows a fluid-cooled magnetic element (see Figs. 1-4), comprising:
a plurality of electrically conductive coils (elements 2 from elements 2a); and
a plurality of electrically insulating spacers (13, Paragraph [0028]), each of the spacers (13) being between a respective pair of adjacent coils of the plurality of coils (see Figs. 1-4),
each of the plurality of coils (elements 2 from elements 2a) including a face-wound electrical conductor (elements 2 are circular wire into oval shape, Paragraph [0021], see Figs. 1-4). 
Kiuchi et al. does not explicitly show having a first inner end and a first outer end.
Wu Li shows an inductor (Figs. 1-4) teaching and suggesting each of the plurality of coils (13, 14) including a face-wound electrical conductor (see Figs. 1-4) and having a first inner end (inner ends of elements 13, 14) and a first outer end (outer ends of elements 13, 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first inner end and a first outer end as taught by Wu Li for the device as disclosed by Kiuchi et al. to form an inductor coil to electrical connect to an adjacent coil to support the formation of coil assemblies of selected number of layers to achieve desirable inductance values based on design requirements (Paragraph [0013]).
Regarding Claim 9, Kiuchi et al. shows each of the coils (2) is a hollow cylinder having two parallel annular surfaces (see Figs. 1-8, Paragraph [0021]) and each of the spacers (element 13 of element 12) is a sheet (Paragraph [0028]) having two flat, parallel faces (element 13 being a plate have two flat, parallel faces).
Wu Li also shows each of the coils is a hollow cylinder having two parallel annular surfaces (see Figs. 1-4) and each of the spacers (16) is a sheet (Paragraph [0041]) having two flat, parallel faces (see Figs. 1-4, element 16 is a sheet having two flat, parallel faces).

Regarding Claim 16, Wu Li shows a first terminal (11); a second terminal (12); and a third terminal (21 or 22); and comprising: a first winding (10) having a first end (P1) connected to the first terminal (11) and a second end (P2 of element 10) connected to the second terminal (12), and including a first coil (13) of the plurality of coils and a second coil (14) of the plurality of coils, the first coil and the second coil being connected in series (Paragraph [0036]); and a second winding (20) having a first end (P3) connected to the third terminal (22) and a second end (P2 of element 20), and including a third coil (231, 232) of the plurality of coils and a fourth coil (241, 242) of the plurality of coils, the third coil and the fourth coil being connected in series (see Fig. 3, Paragraphs [0044], [0036]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Wu Li as applied to claim 8 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 15, Kiuchi et al. in view of Wu Li shows the claimed invention as applied above but does not show an outer end of a first coil of the plurality of coils is connected to an outer end of a second coil of the plurality of coils by a first bus bar.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting an outer end of a first coil (end of element 51a) of the plurality of coils (51a, 51b) is connected to an outer end of a second coil (end of element 51b) of the plurality of coils by a first bus bar (73c, Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an outer end of a first coil of the plurality of coils is .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette [U.S. Patent No. 5,073,734] in view of Rao [U.S. Pub. No. 2007/0090916] (for better illustration).
Regarding Claim 8, Combette shows a fluid-cooled magnetic element (see Figs. 1-6), comprising:
a plurality of electrically conductive coils (5a, 5b); and
a plurality of electrically insulating spacers (9a, 9b, Col. 2, Lines 8-21, Abstract, claim 1), each of the spacers (9a, 9b) being between a respective pair of adjacent coils of the plurality of coils (see Figs. 1-6),
each of the plurality of coils (5a, 5b) including a face-wound electrical conductor (elements 5a, 5b are coil disks, Col. 5, Lines 49-66, see Figs. 1-6) and having a first inner end (a structure of coil disks will have an inner end, Col. 5, Lines 49-66, see Figs. 1-6) and a first outer end (7a, 7b).
For better illustration, Rao shows an inductor (Figs. 1-4) teaching and suggesting each of the plurality of coils (20) including a face-wound electrical conductor (see Figs. 1-4) and having a first inner end (24) and a first outer end (23).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first inner end and a first outer end as taught by Rao for the device as disclosed by Combette to form an inductor coil to electrical connect to an adjacent coil to obtain desirable inductance values based on design requirements (Paragraph [0016]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette in view of Rao as applied to claim 8 above, and further in view of Kiuchi et al. [U.S. Pub. No. 2009/0261933].
Regarding Claim 9, Combette in view of Rao shows each of the coils is a hollow cylinder having two parallel annular surfaces (see Figs.1-6 of Combette and see Figs. 1-4 of Rao). 
Combette in view of Rao does not clearly show each of the spacers is a sheet having two flat, parallel faces.
Kiuchi et al. shows a device (Figs. 1-8) teaching and suggesting each of the coils (2) is a hollow cylinder having two parallel annular surfaces (see Figs. 1-8, Paragraph [0021]) and each of the spacers (element 13 of element 12) is a sheet (Paragraph [0028]) having two flat, parallel faces (element 13 being a plate have two flat, parallel faces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the spacers is a sheet having two flat, parallel faces as taught by Kiuchi et al. for the device as disclosed by Combette in view of Rao to have a compact design to reduce manufacture size while facilitating insulation to prevent shorting of adjacent coils (Paragraph [0028]).

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette in view of Rao as applied to claim 8 above, and further in view of Wu Li [U.S. Pub. No. 2015/0221430].
Regarding Claim 14, Combette in view of Rao shows face-wound electrical conductors (see Figs.1-6 of Combette and see Figs. 1-4 of Rao). Combette in view of Rao does not show each pair of coils that are connected together at their respective inner ends includes a single continuous conductor including the respective face-wound electrical conductors of the coils of the pair of coils.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each pair of coils that are connected together at their respective inner ends includes a single continuous conductor including the respective face-wound electrical conductors of the coils of the pair of coils as taught by Wu Li for the device as disclosed by Combette in view of Rao to have a compact design to reduce manufacture steps and time while achieving desirable inductance values based on design requirements.
Regarding Claim 16, Combette in view of Rao shows the claimed invention as applied above but does not show a first terminal; a second terminal; and a third terminal; and comprising: a first winding having a first end connected to the first terminal and a second end connected to the second terminal, and including a first coil of the plurality of coils and a second coil of the plurality of coils, the first coil and the second coil being connected in series; and a second winding having a first end connected to the third terminal and a second end, and including a third coil of the plurality of coils and a fourth coil of the plurality of coils, the third coil and the fourth coil being connected in series.
Wu Li shows a device (Figs. 1-4) teaching and suggesting a first terminal (11); a second terminal (12); and a third terminal (21 or 22); and comprising: a first winding (10) having a first end (P1) connected to the first terminal (11) and a second end (P2 of element 10) connected to the second terminal (12), and including a first coil (13) of the plurality of coils and a second coil (14) of the plurality of coils, the first coil and the second coil being connected in series (Paragraph [0036]); and a second winding (20) having a first end (P3) connected to the third terminal (22) and a second end (P2 of element 20), and including a third coil (231, 232) of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first terminal; a second terminal; and a third terminal; and comprising: a first winding having a first end connected to the first terminal and a second end connected to the second terminal, and including a first coil of the plurality of coils and a second coil of the plurality of coils, the first coil and the second coil being connected in series; and a second winding having a first end connected to the third terminal and a second end, and including a third coil of the plurality of coils and a fourth coil of the plurality of coils, the third coil and the fourth coil being connected in series as taught by Wu Li for the device as disclosed by Combette in view of Rao to support the formation of coil assemblies of selected number of layers to achieve desirable inductance values based on design requirements (Paragraph [0013]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combette in view of Rao as applied to claim 8 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 15, Combette in view of Rao shows the claimed invention as applied above but does not show an outer end of a first coil of the plurality of coils is connected to an outer end of a second coil of the plurality of coils by a first bus bar.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting an outer end of a first coil (end of element 51a) of the plurality of coils (51a, 51b) is connected to an outer end of a second coil (end of element 51b) of the plurality of coils by a first bus bar (73c, Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an outer end of a first coil of the plurality of coils is .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. [U.S. Patent No. 5,130,687] in view of Shinohara et al. [JP 60-033082].
Regarding Claim 17, Evrard et al. shows a fluid-cooled magnetic element (Figs. 1-3), comprising: 
a plurality of electrically conductive coils (2);
a plurality of electrically insulating spacers (4); 
a fluid inlet (one end at element 7, see Figs. 2-3); and 
a fluid outlet (opposite end of element 7, see Figs. 2-3),
each of the spacers (4) being between two adjacent coils of the plurality of coils (see Figs. 1-3), 
each surface of each of the coils (2) being separated from an adjacent face of an adjacent spacer by a gap (10, see Figs. 1-3),
wherein a respective fluid path (fluid at element 8) extends from the fluid inlet to the fluid outlet through each of the gaps (see Figs. 1-3).
Evrard et al. does not explicitly show each of the coils including a face-wound electrical conductor and each of the coils having two annular surfaces.
Shinohara et al. shows a device (Fig. 8) teaching and suggesting a plurality of electrically insulating spacers (10, see English translation), each of the coils (9) including a face-wound electrical conductor (elements 9 are pancake coils which is a face-wound electrical conductor) and each of the coils having two annular surfaces (top and bottom surfaces of elements 9 have annular surfaces due to pancake type coil).

Regarding Claim 18, Evrard et al. in view of Shinohara et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed range to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 19, Evrard et al. in view of Shinohara et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Stubblefield et al. [U.S. Patent No. 4,173,746].
Regarding Claim 18, Evrard et al. in view of Shinohara et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Stubblefield et al. shows a device (Figs. 1-2) teaching and suggesting each of the gaps has a width greater than 0.001 inches and less than 0.070 inches (Col. 2, Lines 40-50).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches as taught by Stubblefield et al. for the device as disclosed by Evrard .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Rawlinson et al. [U.S. Pub. No. 2012/0153718].
Regarding Claim 19, Evrard et al. in view of Shinohara et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Rawlinson et al. shows a device (Figs. 1-9) teaching and suggesting, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps (Paragraphs [0007], [0040], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps as taught by Rawlinson et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. to have achieve cooling efficiency to prevent overheating.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Allen et al. [U.S. Patent No. 5,710,466].
Regarding Claim 19, Evrard et al. in view of Shinohara et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allen et al. shows a device teaching and suggesting, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps (Col. 10, Lines 35-43).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps as taught by Allen et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. to have achieve cooling efficiency to prevent overheating.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Kawamura et al. [U.S. Patent No. 4,679,020].

Kawamura et al. shows a device (Fig. 1) teaching and suggesting a clamp (Col. 3, Lines 60-68 to Col. 4, Lines 1-9) configured to apply a compressive force to the plurality of electrically conductive coils (2) and the plurality of electrically insulating spacers (4, as of limitation "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers", it is seen that the Kawamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers as taught by Kawamura et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. to facilitate mechanical stability to prevent displacement of the coils and spacers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Kawamichi [JP 59-046015].
Regarding Claim 20, Evrard et al. in view of Shinohara et al. shows the claimed invention as applied above but does not show a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers.
Kawamichi et al. shows a device (Fig. 4) teaching and suggesting a clamp (Abstract, Constitution) configured to apply a compressive force to the plurality of electrically conductive coils (8) and the plurality of electrically insulating spacers (9, as of limitation "to apply a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers as taught by Kawamichi et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. to facilitate mechanical stability to prevent displacement of the coils and spacers.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Rao [U.S. Pub. No. 2007/0090916].
Regarding Claim 21, Evrard et al. in view of Shinohara et al. shows the claimed invention as applied above but does not show a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment.
Rao shows a device (Figs. 1-4) teaching and suggesting a core (10), a portion of the core being within a coil of the plurality of coils (left portion of element 10 within elements 20) or a spacer of the plurality of spacers, the core include a first core segment (1) and a second core segment (2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment as taught by Rao for the device as disclosed by Evrard et al. in view of .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. and Yamamoto as applied to claim 21 above, and further in view of Kuroda et al. [U.S. Pub. No. 2015/0213944].
Regarding Claim 22, Evrard et al. in view of Shinohara et al. and Yamamoto shows the claimed invention as applied above but does not show a flux director, the flux director being a ferromagnetic element around the core and adjacent to an end coil of the plurality of coils.
Kuroda et al. shows a device (Figs. 1A-2B) teaching and suggesting a flux director (14), the flux director being a ferromagnetic element (iron, Paragraph [0038]) around the core (see Figs. 1A-2B) and adjacent to an end coil of the plurality of coils (see Figs. 1A-2B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a flux director, the flux director being a ferromagnetic element around the core and adjacent to an end coil of the plurality of coils as taught by Kuroda et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. and Yamamoto to obtain desirable operating characteristics with high saturation magnetic flux density and large magnetic flux (Paragraph [0038]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Ganowsky et al. [U.S. Pub. No. 2018/0157279].
Regarding Claim 23, Evrard et al. shows the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Figs. 1-2).
Shinohara et al. also the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Fig. 8).

Ganowsky et al. shows a device (Figs. 1-4) teaching and suggesting the magnetic element further comprising a structure (138) at an end of the stack to limit flow of fluid into or out of the end of the stack (Paragraph [0051]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Ganowsky et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. to control the flow of cooling fluid and therefore increase or decrease the cooling as necessary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. and Ganowsky et al. as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Evrard et al. in view of Shinohara et al. and Ganowsky et al. shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 1-5), the first conductive layer including a first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Evrard et al. in view of Shinohara et al. and Ganowsky et al. to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. and Ganowsky et al. as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 24, Evrard et al. in view of Shinohara et al. and Ganowsky et al. shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting a terminal board (71c) comprising: a first conductive layer (73c); and an insulating overmold (71c is a terminal stage, Paragraph [0052] teaches resin-made terminal stage), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 7-10), the first conductive layer including a first conductive plate (73c) having a plurality of winding end terminals (end of elements 51a, 51b) extending past a perimeter of the overmold (Paragraph [0065], see Figs. 7-10).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. as applied to claim 17 above, and further in view of Doucette, JR [U.S. Patent No. 2,987,684].
Regarding Claim 23, Evrard et al. shows the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Figs. 1-2).
Shinohara et al. also the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Fig. 8).
Evrard et al. in view of Shinohara et al. does not explicitly show the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack.
Doucette, JR shows a device (Figs. 1-2) teaching and suggesting the magnetic element further comprising a structure (42) at an end of the stack to limit flow of fluid into or out of the end of the stack (Col. 2, Lines 4-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Doucette, .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. and Doucette, JR as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Evrard et al. in view of Shinohara et al. and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 1-5), the first conductive layer including a first conductive plate (5) having a plurality of winding end terminals (element 5 for elements 11) extending past a perimeter of the overmold (see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Evrard et al. in view of Shinohara et al. and Doucette, JR to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. in view of Shinohara et al. and Doucette, JR as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 24, Evrard et al. in view of Shinohara et al. and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting a terminal board (71c) comprising: a first conductive layer (73c); and an insulating overmold (71c is a terminal stage, Paragraph [0052] teaches resin-made terminal stage), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 7-10), the first conductive layer including a first conductive plate (73c) having a plurality of winding end terminals (end of elements 51a, 51b) extending past a perimeter of the overmold (Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold as taught by Suzuki et al. for the device as disclosed by Evrard et al. in view of Shinohara et al. and Doucette, JR to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics and conduct electricity to adjacent coils to obtain desirable inductance values based on design requirements.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. [U.S. Pub. No. 2011/0205007] in view of Kiuchi et al. [U.S. Pub. No. 2009/0261933] (hereinafter as “Kiuchi ‘007”) and Evrard et al. [U.S. Patent No. 5,130,687].
Regarding Claim 17, Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 1-15), comprising: 
a plurality of electrically conductive coils (8A, 8B, 10A);
a plurality of electrically insulating spacers (18A, 20A); 
a fluid inlet (see Fig. 1, Paragraph [0037]); and 
a fluid outlet (see Fig. 1, Paragraph [0037]),
each of the spacers (18A, 20A) being between two adjacent coils of the plurality of coils (see Fig. 5), 
each of the coils including a face-wound electrical conductor (see Figs. 1-15), 
each of the coils having two annular surfaces (see Figs. 1-15),
one annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap (see Figs. 1-15),
wherein a respective fluid path (F1, F2, F3) extends from the fluid inlet to the fluid outlet through each of the gaps (see Figs. 1-15).
Kiuchi et al. in the embodiment of Fig. 5 does not explicitly show each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap.
However, Kiuchi et al. in the embodiment of Fig. 14 shows elements 28, 30A, 30B create gaps on two surfaces.  Therefore, applying the teaching of Fig. 14 to Fig. 5 shows each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap (see Fig. 5 with teachings from Fig. 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Kiuchi et al. in the 
In addition, Kiuchi ‘007 clearly show (Figs. 1-8) each of the coils including a face-wound electrical conductor (elements 2 are circular wire into oval shape, Paragraph [0021], see Figs. 1-4) and each of the coils having two annular surfaces (top and bottom surfaces of element 2 being circular wire into an oval shape, Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the coils including a face-wound electrical conductor and each of the coils having two annular surfaces as taught by Kiuchi ‘007 for the device as disclosed by Kiuchi et al. to have a compact design to obtain desirable inductance values based on design requirements (Paragraph [0009]).
Furthermore, Evrard et al. shows (Figs. 1-3) each annular surface of each of the coils (2) being separated from an adjacent face of an adjacent spacer (4) by a gap (10) and wherein a respective fluid path (Col. 2, Lines 10-15) extends from the fluid inlet (one end at element 7) to the fluid outlet (another end opposite element 7) through each of the gaps (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Evrard et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 to facilitate cooling to prevent overheating (Col. 2, Lines 10-15).
Regarding Claim 18, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed range to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.

Regarding Claim 19, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Stubblefield et al. [U.S. Patent No. 4,173,746].
Regarding Claim 18, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Stubblefield et al. shows a device (Figs. 1-2) teaching and suggesting each of the gaps has a width greater than 0.001 inches and less than 0.070 inches (Col. 2, Lines 40-50).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches as taught by Stubblefield et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to have achieve cooling efficiency and eliminates hot spots (Col. 2, Lines 40-68).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Rawlinson et al. [U.S. Pub. No. 2012/0153718].
Regarding Claim 19, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.

Rawlinson et al. shows a device (Figs. 1-9) teaching and suggesting, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps (Paragraphs [0007], [0040], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps as taught by Rawlinson et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to have achieve cooling efficiency to prevent overheating.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Allen et al. [U.S. Patent No. 5,710,466].
Regarding Claim 19, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it 
Allen et al. shows a device teaching and suggesting, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps (Col. 10, Lines 35-43).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps as taught by Allen et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to have achieve cooling efficiency to prevent overheating.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Kawamura et al. [U.S. Patent No. 4,679,020].
Regarding Claim 20, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. shows the claimed invention as applied above but does not show a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers.
Kawamura et al. shows a device (Fig. 1) teaching and suggesting a clamp (Col. 3, Lines 60-68 to Col. 4, Lines 1-9) configured to apply a compressive force to the plurality of electrically conductive coils (2) and the plurality of electrically insulating spacers (4, as of limitation "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers", it is seen that the Kawamura et al. reference has the same structural 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers as taught by Kawamura et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to facilitate mechanical stability to prevent displacement of the coils and spacers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Kawamichi [JP 59-046015].
Regarding Claim 20, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. shows the claimed invention as applied above but does not show a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers.
Kawamichi et al. shows a device (Fig. 4) teaching and suggesting a clamp (Abstract, Constitution) configured to apply a compressive force to the plurality of electrically conductive coils (8) and the plurality of electrically insulating spacers (9, as of limitation "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers", it is seen that the Kawamichi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Yamamoto [U.S. Pub. No. 2013/0099887].
Regarding Claim 21, Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. shows the claimed invention as applied above but does not show a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment.
Yamamoto shows a device (Fig. 8) teaching and suggesting a core (10cb), a portion of the core being within a coil of the plurality of coils (12E or 12D of elements 12a, 12b) or a spacer of the plurality of spacers, the core include a first core segment (10cb) and a second core segment (10De).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment as taught by Yamamoto for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to obtain desirable operating characteristics such as reduce leakage inductances (Paragraphs [0014], [0146]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Yamamoto as applied to claim 21 above, and further in view of Kuroda et al. [U.S. Pub. No. 2015/0213944].

Kuroda et al. shows a device (Figs. 1A-2B) teaching and suggesting a flux director (14), the flux director being a ferromagnetic element (iron, Paragraph [0038]) around the core (see Figs. 1A-2B) and adjacent to an end coil of the plurality of coils (see Figs. 1A-2B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a flux director, the flux director being a ferromagnetic element around the core and adjacent to an end coil of the plurality of coils as taught by Kuroda et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Yamamoto to obtain desirable operating characteristics with high saturation magnetic flux density and large magnetic flux (Paragraph [0038]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Ganowsky et al. [U.S. Pub. No. 2018/0157279].
Regarding Claim 23, Kiuchi et al. shows the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Figs. 1-15).
Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not explicitly show the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack.
Ganowsky et al. shows a device (Figs. 1-4) teaching and suggesting the magnetic element further comprising a structure (138) at an end of the stack to limit flow of fluid into or out of the end of the stack (Paragraph [0051]).
.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et al. as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et al. shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 1-5), the first conductive layer including a first conductive plate (5) having a plurality of winding end terminals (element 5 for elements 11) extending past a perimeter of the overmold (see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et al. as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et al. shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting a terminal board (71c) comprising: a first conductive layer (73c); and an insulating overmold (71c is a terminal stage, Paragraph [0052] teaches resin-made terminal stage), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 7-10), the first conductive layer including a first conductive plate (73c) having a plurality of winding end terminals (end of elements 51a, 51b) extending past a perimeter of the overmold (Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold as taught by Suzuki et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Ganowsky et al. to facilitate electrical connection for the coil to external circuitry to obtain .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. as applied to claim 17 above, and further in view of Doucette, JR [U.S. Patent No. 2,987,684].
Regarding Claim 23, Kiuchi et al. shows the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Figs. 1-15).
Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. does not explicitly show the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack.
Doucette, JR shows a device (Figs. 1-2) teaching and suggesting the magnetic element further comprising a structure (42) at an end of the stack to limit flow of fluid into or out of the end of the stack (Col. 2, Lines 4-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Doucette, JR for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Evrard et al. to control the flow of cooling fluid and therefore increase or decrease the cooling as necessary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, 
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 1-5), the first conductive layer including a first conductive plate (5) having a plurality of winding end terminals (element 5 for elements 11) extending past a perimeter of the overmold (see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold as taught by Suzuki et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Evrard et al., and Doucette, JR to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics and conduct electricity to adjacent coils to obtain desirable inductance values based on design requirements.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. [U.S. Pub. No. 2011/0205007] in view of Kiuchi et al. [U.S. Pub. No. 2009/0261933] (hereinafter as “Kiuchi ‘007”) and Shinohara et al. [JP 60-033082].
Regarding Claim 17, Kiuchi et al. shows a fluid-cooled magnetic element (Figs. 1-15), comprising: 
a plurality of electrically conductive coils (8A, 8B, 10A);
a plurality of electrically insulating spacers (18A, 20A); 
a fluid inlet (see Fig. 1, Paragraph [0037]); and 
a fluid outlet (see Fig. 1, Paragraph [0037]),

each of the coils including a face-wound electrical conductor (see Figs. 1-15), 
each of the coils having two annular surfaces (see Figs. 1-15),
one annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap (see Figs. 1-15),
wherein a respective fluid path (F1, F2, F3) extends from the fluid inlet to the fluid outlet through each of the gaps (see Figs. 1-15).
Kiuchi et al. in the embodiment of Fig. 5 does not explicitly show each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap.
However, Kiuchi et al. in the embodiment of Fig. 14 shows elements 28, 30A, 30B create gaps on two surfaces.  Therefore, applying the teaching of Fig. 14 to Fig. 5 shows each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap (see Fig. 5 with teachings from Fig. 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Kiuchi et al. in the embodiment of Fig. 14 for the device as disclosed by Kiuchi et al. in the embodiment of Fig. 5 to improving cooling efficiency with respect to a coil (Paragraph [0012]).
In addition, Kiuchi ‘007 clearly show (Figs. 1-8) each of the coils including a face-wound electrical conductor (elements 2 are circular wire into oval shape, Paragraph [0021], see Figs. 1-4) and each of the coils having two annular surfaces (top and bottom surfaces of element 2 being circular wire into an oval shape, Paragraph [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the coils including a face-wound electrical conductor and each of the coils having two annular surfaces as taught by Kiuchi ‘007 for the 
Furthermore, Shinohara et al. shows (Fig. 8) each annular surface of each of the coils (9) being separated from an adjacent face of an adjacent spacer (10) by a gap (element 14 and white portion/area within element 13) and wherein a respective fluid path (refrigerant, see English translation) extends from the fluid inlet (16) to the fluid outlet (17) through each of the gaps (see Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap as taught by Shinohara et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 to allow refrigerant to circulate to facilitate cooling so high performance can be provided (Abstract, Advantage).
Regarding Claim 18, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed range to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Stubblefield et al. [U.S. Patent No. 4,173,746].
Regarding Claim 18, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not show each of the gaps has a width greater than 0.001 inches and less than 0.070 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling 
Stubblefield et al. shows a device (Figs. 1-2) teaching and suggesting each of the gaps has a width greater than 0.001 inches and less than 0.070 inches (Col. 2, Lines 40-50).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the gaps has a width greater than 0.001 inches and less than 0.070 inches as taught by Stubblefield et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to have achieve cooling efficiency and eliminates hot spots (Col. 2, Lines 40-68).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Rawlinson et al. [U.S. Pub. No. 2012/0153718].
Regarding Claim 19, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps as taught by Rawlinson et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to have achieve cooling efficiency to prevent overheating.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Allen et al. [U.S. Patent No. 5,710,466].
Regarding Claim 19, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not show, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps, since it has been held that where the general conditions of a claim are disclosed in the prior art to provide the required cooling to flow to provide the required cooling characteristic to meet design requirements, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allen et al. shows a device teaching and suggesting, configured to cause, in a condition of steady-state fluid flow, at least 50% of fluid received at the fluid inlet to flow to the fluid outlet through the gaps (Col. 10, Lines 35-43).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Kawamura et al. [U.S. Patent No. 4,679,020].
Regarding Claim 20, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. shows the claimed invention as applied above but does not show a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers.
Kawamura et al. shows a device (Fig. 1) teaching and suggesting a clamp (Col. 3, Lines 60-68 to Col. 4, Lines 1-9) configured to apply a compressive force to the plurality of electrically conductive coils (2) and the plurality of electrically insulating spacers (4, as of limitation "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers", it is seen that the Kawamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers as taught by Kawamura et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Kawamichi [JP 59-046015].
Regarding Claim 20, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. shows the claimed invention as applied above but does not show a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers.
Kawamichi et al. shows a device (Fig. 4) teaching and suggesting a clamp (Abstract, Constitution) configured to apply a compressive force to the plurality of electrically conductive coils (8) and the plurality of electrically insulating spacers (9, as of limitation "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers", it is seen that the Kawamichi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as "to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a clamp configured to apply a compressive force to the plurality of electrically conductive coils and the plurality of electrically insulating spacers as taught by Kawamichi et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to facilitate mechanical stability to prevent displacement of the coils and spacers.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Yamamoto [U.S. Pub. No. 2013/0099887].
Regarding Claim 21, Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. shows the claimed invention as applied above but does not show a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment.
Yamamoto shows a device (Fig. 8) teaching and suggesting a core (10cb), a portion of the core being within a coil of the plurality of coils (12E or 12D of elements 12a, 12b) or a spacer of the plurality of spacers, the core include a first core segment (10cb) and a second core segment (10De).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a core, a portion of the core being within a coil of the plurality of coils or a spacer of the plurality of spacers, the core include a first core segment and a second core segment as taught by Yamamoto for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to obtain desirable operating characteristics such as reduce leakage inductances (Paragraphs [0014], [0146]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Yamamoto as applied to claim 21 above, and further in view of Kuroda et al. [U.S. Pub. No. 2015/0213944].
Regarding Claim 22, Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Yamamoto shows the claimed invention as applied above but does not show a flux director, the flux director being a ferromagnetic element around the core and adjacent to an end coil of the plurality of coils.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a flux director, the flux director being a ferromagnetic element around the core and adjacent to an end coil of the plurality of coils as taught by Kuroda et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Yamamoto to obtain desirable operating characteristics with high saturation magnetic flux density and large magnetic flux (Paragraph [0038]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Ganowsky et al. [U.S. Pub. No. 2018/0157279].
Regarding Claim 23, Kiuchi et al. shows the plurality of electrically conductive coils and the plurality of electrically insulating spacers are arranged in a stack (see Figs. 1-15).
Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not explicitly show the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack.
Ganowsky et al. shows a device (Figs. 1-4) teaching and suggesting the magnetic element further comprising a structure (138) at an end of the stack to limit flow of fluid into or out of the end of the stack (Paragraph [0051]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Ganowsky et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to control the flow of cooling fluid and therefore increase or decrease the cooling as necessary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Ganowsky et al. as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Ganowsky et al. shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 1-5), the first conductive layer including a first conductive plate (5) having a plurality of winding end terminals (element 5 for elements 11) extending past a perimeter of the overmold (see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Ganowsky et al. to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Ganowsky et al. as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].

Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting a terminal board (71c) comprising: a first conductive layer (73c); and an insulating overmold (71c is a terminal stage, Paragraph [0052] teaches resin-made terminal stage), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 7-10), the first conductive layer including a first conductive plate (73c) having a plurality of winding end terminals (end of elements 51a, 51b) extending past a perimeter of the overmold (Paragraph [0065], see Figs. 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold as taught by Suzuki et al. for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Ganowsky et al. to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics and conduct electricity to adjacent coils to obtain desirable inductance values based on design requirements.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. as applied to claim 17 above, and further in view of Doucette, JR [U.S. Patent No. 2,987,684].

Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. does not explicitly show the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack.
Doucette, JR shows a device (Figs. 1-2) teaching and suggesting the magnetic element further comprising a structure (42) at an end of the stack to limit flow of fluid into or out of the end of the stack (Col. 2, Lines 4-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Doucette, JR for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007 and Shinohara et al. to control the flow of cooling fluid and therefore increase or decrease the cooling as necessary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Doucette, JR as applied to claim 23 above, and further in view of Hayasaka [JP 2004-055802].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Hayasaka shows a device (Figs. 1-5) teaching and suggesting a terminal board (6) comprising: a first conductive layer (1, 5); and an insulating overmold (element 6 of polymer material, see English translation), the insulating overmold extending between, and around a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic element further comprising a structure at an end of the stack to limit flow of fluid into or out of the end of the stack as taught by Hayasaka for the device as disclosed by Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Doucette, JR to facilitate electrical connection for the coil to external circuitry to obtain desirable operating characteristics.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Doucette, JR as applied to claim 23 above, and further in view of Suzuki et al. [U.S. Pub. No. 2014/0292456].
Regarding Claim 24, Kiuchi et al. in view of Kiuchi ‘007, Shinohara et al., and Doucette, JR shows the claimed invention as applied above but does not show a terminal board comprising: a first conductive layer; and an insulating overmold, the insulating overmold extending between, and around a portion of, the first conductive layer, the first conductive layer including a first conductive plate having a plurality of winding end terminals extending past a perimeter of the overmold.
Suzuki et al. shows a device (Figs. 7-10) teaching and suggesting a terminal board (71c) comprising: a first conductive layer (73c); and an insulating overmold (71c is a terminal stage, Paragraph [0052] teaches resin-made terminal stage), the insulating overmold extending between, and around a portion of, the first conductive layer (see Figs. 7-10), the first conductive layer including a first conductive plate (73c) having a plurality of winding end terminals (end of elements 51a, 51b) extending past a perimeter of the overmold (Paragraph [0065], see Figs. 7-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837